Title: Comments on Instructions to Peace Commissioners, [24 July] 1782
From: Thomson, Charles
To: 

Editorial Note
As JM had predicted in his letter of 23 July 1782 to Randolph (q.v.), Arthur Lee presented his “proposition” to Congress the next day by moving: “That the Commission of 15th. June 1781 appointing ministers plenipotentiary to negociate a treaty of Peace with G. Britain, together with the Instructions given to the said Commissioners—be re-considered” (NA: PCC, No. 36, I, 355). Bland attempted to second the motion, giving his reason for so doing, but was forced to withdraw on a technicality. After Jonathan Jackson seconded the motion, John Lowell opened the debate by supporting “the propriety of a reconsideration” (JM to Randolph, 30 July 1782; Thomson, “Debates,”Charles Thomson, “Debates in the Congress of the Confederation from
        July 22d to September 20th, 1782,” Collections of the New-York
          Historical Society, XI (1878), 63–169. p. 63; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 415). The following is Thomson’s summary of what JM said in opposition to the motion.
  

[24 July 1782]

Mr Madison objected to it. He took notice that the motion before the house went much farther than the reasoning in support of a reconsideration. That the reasoning was confined entirely to the impropriety, inexpediency and dangerous consequences of one single clause in the instructions; that the motion was pointed against the ministers as well as against the instructions; that nothing was said to show that the appointment was improper and that therefore he could not agree to the motion. But waiving this he should object to the motion if confined to the instructions; as to the objection started on account of an amendment to the original instructions which was carried by seven states, he apprehended the articles of confederation did not require the vote of nine states for the purpose of making peace; but even admitting it did and that there was an error or defect in the instructions by reason of the amendment, admitted by seven votes on the 11th June 1781, yet the passing them afterwards on the 15 of the same month which appears to have been done without dissent, and the confirmation of them by the act of the 31st of May last removed every defect or error which the admission of the amendment might have occasioned. That before gentlemen condemned the instructions they ought to consider the times & circumstances in which they were passed. Here he went into a detail of the critical situation of affairs in America in June 1781, the interposition of mediating powers, the rejection of the motion for joining other persons in the Commission with J. Adams, the unfortunate difference between him & the Cot de Vergennes & the information given that the court of F. had not a full confidence in Mr Adams prudence & management. Upon the whole he did not think it prudent or proper to reconsider the instructions; that they could not be productive of any ill consequences and that the reconsidering and altering them might interrupt the harmony which at present subsists between the U. S. & F., might abate the zeal she has hitherto shown in our favour & that our affairs were not at present in such a situation as to warrant so hazardous a step.
